                              UNITED STATES JUDICIAL PANEL
                                           on                                                    FILED
                               MULTIDISTRICT LITIGATION                                         Jun 18, 2019
                                                                                            CLERK, U.S. DISTRICT COURT
                                                                                          EASTERN DISTRICT OF CALIFORNIA




IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                                                      MDL No. 2741



                                  (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −137)



On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
28 U.S.C. § 1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 1,131 additional
action(s) have been transferred to the Northern District of California. With the consent of that court,
all such actions have been assigned to the Honorable Vince Chhabria.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of California and assigned to
Judge Chhabria.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
consent of that court, assigned to the Honorable Vince Chhabria.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:


               Jun 18, 2019
                                                       John W. Nichols
                                                       Clerk of the Panel             I hereby certify that the annexed
                                                                                    instrument is a true and correct copy
                                                                                      of the original on file in my office.

                                                                                ATTEST:
                                                                                SUSAN Y. SOONG
                                                                                Clerk, U.S. District Court
                                                                                Northern District of California


                                                                                    by:
                                                                                               Deputy Clerk
                                                                                    Date:   18 June 2019
IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                           MDL No. 2741



                 SCHEDULE CTO−137 − TAG−ALONG ACTIONS



 DIST    DIV.        C.A.NO.   CASE CAPTION


ALABAMA NORTHERN

  ALN      5        19−00747   Ponzini v. Monsanto Company Corporation et al

CALIFORNIA CENTRAL

  CAC      2        19−04081   Ricky Chambers v. Monsanto Company

CALIFORNIA EASTERN

  CAE      2        19−00953   Jones−Basler et al v. Monsanto Company

CONNECTICUT

  CT       3        19−00708   Lloyd v. Monsanto Company

FLORIDA MIDDLE

  FLM      2        19−00355   Rodriguez v. Monsanto Company
  FLM      2        19−00365   Schuetz v. Monsanto Company
  FLM      3        19−00615   Perry et al v. Monsanto Company
  FLM      3        19−00616   Smith et al v. Monsanto Company
  FLM      5        19−00267   Glick v. Monsanto Company

IOWA SOUTHERN

  IAS      4        19−00162   Williams et al v. Monsanto Company

KANSAS

  KS       2        19−02213   McDiffett v. Monsanto Company

KENTUCKY EASTERN

  KYE      6        19−00135   Noe et al v. Monsanto Company

LOUISIANA EASTERN
  LAE       2       19−02087   Wollfarth v. Monsanto Company

MINNESOTA

  MN        0       19−01470   Larson et al v. Monsanto Company

MISSISSIPPI NORTHERN

  MSN       4       19−00082   McCaskill v. Monsanto Company et al

MISSOURI EASTERN

  MOE       4       19−01034   Austin et al v. Monsanto Company
  MOE       4       19−01037   Ball v. Monsanto Company
  MOE       4       19−01039   Banker v. Monsanto Company
  MOE       4       19−01042   Clay et al v. Monsanto Company
  MOE       4       19−01043   Clifton v. Monsanto Company
  MOE       4       19−01044   Culp et al v. Monsanto Company
  MOE       4       19−01047   George et al v. Monsanto Company
  MOE       4       19−01421   Mason v. Monsanto Company
  MOE       4       19−01460   Pritchett et al v. Monsanto Company
  MOE       4       19−01465   Kuhlman v. Monsanto Company
  MOE       4       19−01505   Maudlin et al v. Monsanto Company
  MOE       4       19−01506   Shelton et al v. Monsanto Company
  MOE       4       19−01507   Buchert v. Monsanto Company
  MOE       4       19−01508   Kilburn et al v. Monsanto Company
  MOE       4       19−01521   Shelton et al v. Monsanto Company
  MOE       4       19−01523   Herring et al v. Monsanto Company
  MOE       4       19−01524   Novak et al v. Monsanto Company
  MOE       4       19−01559   Bittinger et al v. Monsanto Company

PENNSYLVANIA EASTERN

  PAE       2       19−02248   KARGEN v. MONSANTO COMPANY

TENNESSEE EASTERN

  TNE       1       19−00107   Graves et al v. Monsanto Company
  TNE       3       19−00133   Oleyar v. Monsanto Company

TEXAS NORTHERN

  TXN       4       19−00400   Payne v. Monsanto Company et al

VIRGINIA EASTERN

  VAE       1       19−00648   Prins et al v. Monsanto Company

WASHINGTON WESTERN
WAW   2   19−00663   Scherrer v. Monsanto Company
WAW   2   19−00723   Madsen et al v. Monsanto Company
WAW   2   19−00757   White et al v. Monsanto Company
WAW   2   19−00779   Freepons v. Monsanto Company
WAW   3   19−05459   Zech et al v. Monsanto Company
